Citation Nr: 0116294	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  98-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lymphoma claimed as 
secondary to tonsillitis.

2.  Entitlement to service connection for hypertension 
claimed as secondary to tonsillitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel 
syndrome (CTS).

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
vasectomy to include impotency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The claims regarding service connection for lymphoma and 
hypertension claimed as secondary to tonsillitis, and whether 
new and material evidence has been submitted to reopen claims 
for service connection for CTS and the residuals of a 
vasectomy including impotency were remanded by the Board in 
May 2000.


FINDINGS OF FACT

1.  By a letter dated June 28, 1996, the RO denied claims for 
service connection for CTS and the residuals of a vasectomy 
including impotency.

2.  The veteran appeared at a September 1996 personal hearing 
and noted his disagreement concerning the claims for service 
connection for CTS and the residuals of a vasectomy including 
impotency.

4.  On August 28, 2000, the RO issued a statement of the case 
(SOC) concerning whether new and material evidence has been 
submitted to reopen claims for service connection for CTS and 
the residuals of a vasectomy including impotency.

5.  The veteran did not file a statement with respect to the 
claims concerning whether new and material evidence had been 
submitted to reopen claims for service connection for CTS and 
the residuals of a vasectomy including impotency within 60 
days of the August 2000 SOC or within a year of notification 
of the June 1996 rating decision.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect appeals 
concerning whether new and material evidence has been 
submitted to reopen claims for service connection for CTS and 
the residuals of a vasectomy including impotency.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In pertinent part, a June 1996 rating decision denied service 
connection for CTS, claimed as due to herbicide agents used 
in Vietnam; denied service connection for the residuals of a 
vasectomy including impotency on a direct basis; and 
determined that the veteran had not submitted new and 
material evidence regarding the claim for service connection 
for CTS.  The veteran was notified later that month.  

In July 1996, the RO received a NOD in which the appellant 
referred, in part, to heart problems, hypertension, arthritis 
and "several other diseases."  At his hearing before the RO 
in September 1996, the veteran noted his disagreement to the 
remaining issues and clarified other issues he wished to 
appeal. 

A rating action in July 1997, in pertinent part, confirmed 
the denials of service connection for CTS as secondary to 
herbicide.  Unlike the earlier rating action, it reviewed the 
issue regarding service connection for residuals of vasectomy 
in terms of finality (new and material evidence).  

A SOC was issued in May 1998.  The issues that were listed 
included service connection for CTS as secondary to Agent 
Orange.  It failed to refer to the vasectomy residual claim.

In the September 1996 hearing, the veteran presented 
arguments regarding all of the issues reported above, which 
were denied in the June 1996 rating action.  Therefore, the 
Board finds that the hearing transcript is a NOD.  This 
document meets the requirements of a NOD as to all issues.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.302(a).  
It was in writing.  It was filed with the RO within one year 
of the notice of the June 1996, rating decision.  It 
identified the issues appealed and indicated a desire to 
contest the result.  38 C.F.R. § 20.302(b); Tomlin v. Brown, 
5 Vet. App. 355 (1993) (transcribed oral remarks satisfy the 
requirement that a Notice of Disagreement must be in 
writing.)

In a May 2000 Board decision and remand, the Board noted that 
the SOC did not include the issue regarding service 
connection for the residuals of a vasectomy including 
impotency.  It was also noted that in October 1991 the Board 
had denied service connection for impotency.  The Board 
requested that the RO review the issue in terms of whether 
new and material evidence had been submitted to reopen the 
previously denied claim.

The Board also noted that the veteran had clarified his 
desire regarding his claim for service connection for CTS.  
The Board pointed out that the SOC listed the issue regarding 
CTS as a service connection claim secondary to herbicide 
exposure; however, at his personal hearing the veteran 
indicated that he was claiming service connection for CTS on 
a direct basis.  As the veteran was denied service connection 
for CTS in a March 1995 rating decision, the Board noted that 
the issue should have been reviewed in terms of whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  

Subsequent to the Board decision and remand, the RO issued a 
SOC in August 2000 notifying the veteran that new and 
material evidence had not been submitted to reopen claims for 
service connection for CTS as well as the residuals of a 
vasectomy including impotency.  However, the veteran failed 
to file a timely substantive appeal regarding those issues.  
After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC.  
The Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or supplemental statement of the case (SSOC), which 
is not specifically contested.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of a RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

The Board notified the veteran and his representative that it 
had raised the question of the timeliness of the substantive 
appeal by letter in February 2001.  Neither the veteran or 
his representative responded.

Neither the veteran nor his representative perfected an 
appeal within one year after notification of the June 1996 
rating decision or within 60 days of the August 2000 SOC.  
Accordingly, the Board lacks jurisdiction regarding the 
claims for whether new and material evidence has been 
submitted to reopen claims for service connection for CTS and 
the residuals of a vasectomy including impotency.  The claims 
with respect to these issues are dismissed.


ORDER

The appeal concerning the claim for whether new and material 
evidence has been submitted to reopen claim for service 
connection for CTS is dismissed.

The appeal concerning the claim for whether new and material 
evidence has been submitted to reopen claim for service 
connection for the residuals of a vasectomy including 
impotency is dismissed.


REMAND

The RO has also denied entitlement to service connection for 
lymphoma and hypertension claimed as secondary to 
tonsillitis.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



